                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


DAVID LEE JOHNSON,
a/k/a/ DAVID ALI SHABAZZ,

                      Plaintiff,

              v.                                            Case No. 18-C-1122

NICHOLAS SANCEZ, JOSEPH MILLER,
JASON ROSENTHAL, GABRIEL UMENTUM
CODY GOULD, JONATHON KOBZA, and
MICHAEL OLSON,

                      Defendants.


    DECISION AND ORDER GRANTING MOTION FOR SUMMARY JUDGMENT


       Plaintiff David Lee Johnson, who is representing himself, filed this action under 42 U.S.C.

§ 1983, alleging that Correctional Officers Nicholas Sanchez, Joseph Miller, Jason Rosenthal,

Gabriel Umentum, Jonathon Kobza, and Michael Olson violated his Eighth Amendment rights by

using excessive force when escorting him to the Restricted Housing Unit (RHU) while he was

serving a state sentence at Waupun Correctional Institution (WCI). Johnson also claims that

Correctional Officer Cory Gould violated his rights under the Eighth Amendment by sexually

assaulting him during a strip search. The case is before the court on Defendants’ motion for

summary judgment.     Dkt. No. 34. The motion will be granted.

                                       BACKGROUND

   A. Preliminary Matters

       Defendants note that Johnson failed to comply with this district’s local rules governing

motions for summary judgment. The record reflects that Defendants filed with their motion a




        Case 2:18-cv-01122-WCG Filed 12/29/20 Page 1 of 17 Document 49
statement of proposed material facts as to which they claimed there was no genuine dispute and

that entitled them to relief as a matter of law, as the local rule requires. Civil L.R. 56(b)(1)(C).

Each factual assertion was supported by specific references to the affidavits, declarations, parts of

the record, and other supporting materials. Defendants also provided Johnson with the warnings

for pro se litigants and a copy of Rule 56 of the Federal Rules of Civil Procedure and Civil Local

Rules 7 and 56(b), as required by Civil Local Rule 56(a)(1). Specifically, Johnson received the

following warning:

       Plaintiff is further notified that declarations and any other documents accompanying
       this motion are incorporated by reference herein. Any factual assertion in the
       declarations (and other admissible proof) submitted or referred to in support of the
       defendants’ motion will be accepted by the judge as true unless you submit affidavits
       or declarations or other admissible documentary evidence contradicting such
       assertion. Failure to oppose the defendants’ declarations (or other admissible proof)
       with your own affidavits or declarations (or other admissible proof) may result in
       entry of judgment against you.

 Dkt. No. 34.

       Despite this warning and a copy of the rules explaining what was required, Johnson filed

only a brief, with four exhibits attached, in response to Defendants’ motion. The brief disputes a

few statements from Defendants’ declarations and lists nine allegations. Dkt. No. 46 at 3–6. The

exhibits consist of two screenshots from the video footage Defendants produced in support of their

motion and two unidentified documents concerning how to conduct a strip search and the Prison

Rape Elimination Act. Id.; Ex. A–D. However, Johnson has filed no affidavit or declaration

attesting to facts inconsistent with those set forth in Defendants’ declarations. Even as to the few

proposed facts he disputes in his brief, Johnson offers no reference to evidentiary materials to

support his version of events. This is a violation of not only Civil Local Rule 56(b)(2)(B), but also

Rule 56(c)(1) of the Federal Rules of Civil Procedure.




                                                 2

        Case 2:18-cv-01122-WCG Filed 12/29/20 Page 2 of 17 Document 49
         Because Johnson did not submit any affidavits, sworn declarations, or other admissible

documentary evidence contradicting the assertions in the declarations submitted by Defendants,

Defendants’ proposed findings of fact are accepted as true. Although district courts are entitled to

construe pro se submissions leniently and may overlook a plaintiff’s noncompliance by construing

the limited evidence in a light most favorable to the plaintiff, there is no requirement that they do

so. Gray v. Hardy, 826 F.3d 1000, 1005 (7th Cir. 2016); see also Stevo v. Frasor, 662 F.3d 880,

887 (7th Cir. 2011) (recognizing that district courts are entitled to insist on strict compliance with

the local rules). Here, Johnson was provided notice of the consequences of not submitting

evidentiary materials contravening Defendants’ version of the events in question and failing to

respond to their proposed findings of fact. He is an experienced litigator with nine cases

commenced in this district since 2002 and offers no explanation for why he failed to comply with

the procedure governing summary judgment. Johnson was no longer in custody at the time

Defendants filed their motion. Under these circumstances and given the nature of his allegations

against Defendants, the court will not overlook his noncompliance. Defendants’ proposed findings

of fact are therefore deemed true.

      B. Parties

         At the time of the relevant events, Plaintiff David Lee Johnson was an inmate at Waupun

Correctional Institution. Dkt. No. 35 ¶ 1. He has since been released from custody. Id. Johnson

describes himself as completely deaf in his right ear and blind in his right eye and suffers from

60% loss of hearing in his left ear. Dkt. No. 46 at 1. He also says he has arthritis in both his knees,

requiring patella braces and a back brace. Id. He states he had these conditions on June 27, 2018.

Id.




                                                  3

          Case 2:18-cv-01122-WCG Filed 12/29/20 Page 3 of 17 Document 49
        Defendants Michael Olson, Joseph Miller, Jason Rosenthal, Gabriel Umentum, and

Johnathon Kobza were all correctional officers at Waupun. Dkt. No. 35 ¶ 2. Defendant Cody

Gould was a correctional sergeant, and Defendant Nicholas Sanchez had the title of “Supervising

Officer 1.” Id. ¶¶ 3–4. All of the defendants have undergone training on the policies and

procedures of “The Principles of Subject Control” (POSC). POSC is a system of verbalization

skills, coupled with physical alternatives designed to enhance safety and security for all inmates

and staff at a correctional institution. The training provides techniques to control inmates who are

physically and passively resisting security officers and help determine if and when force should

be utilized. Id. ¶ 7.

    C. Johnson’s Transfer to RHU

        On June 27, 2018, at approximately 5:45 p.m., while working at his assigned post observing

recreation movement from the South Cell Hall, Sanchez noticed that Johnson had his pant legs

rolled up to his knees and directed him to wear his pants correctly. Id. ¶¶ 8–9. Johnson became

argumentative, stating he could not fix his pants because he was borrowing them. Id. ¶ 9. Sanchez

ordered Johnson twice more to pull down his pant legs and wear them correctly. At that point,

“Johnson took off his shoes and pulled his pants from the waist down to his feet, so he was standing

in front of Sanchez in just his underwear.” Id. ¶¶ 9–10. Johnson was given six directives to pull

his pants up, but refused, shouting at Sanchez, “You wanted me to pull my pants down, so I did!”

Id. ¶ 11. Johnson eventually complied and pulled his pants up, but only after creating a disturbance

that interfered with the security staff’s ability to monitor inmate movement to recreation. Id.

¶¶ 12–13.

        As a result of his “disruptive behavior” and refusal to comply with Sanchez’s orders,

Sanchez told Johnson he would be placed in Temporary Lock Up (TLU) in RHU. Id. ¶ 14.



                                                 4

         Case 2:18-cv-01122-WCG Filed 12/29/20 Page 4 of 17 Document 49
Sanchez directed Johnson to put his hands behind his back so Defendant Miller could handcuff

him. Id. Johnson complied but became agitated as he did so, yelling “You can’t lock me up,” “I

just got out of 30 days room confinement,” and “This is bullshit, you are all racist.” Id. ¶¶ 14–15.

Defendant Olson secured Johnson’s right arm and Defendant Miller secured Johnson’s left arm.

Id. ¶ 16. Then they began to escort Johnson to RHU, but because Johnson continued to yell at

staff, calling them racist, and refusing orders to face forward, Sanchez directed officer Ricardo

Sanchez (not a defendant) to secure his head “by placing a bladed hand on Johnson’s chin and a

bladed hand on Johnson’s forehead, covering his eyes.” Id. ¶¶ 17–18. With Johnson secured, the

officers then walked Johnson backwards towards RHU. Id.

       Officers are trained to view an inmate’s head as a potential weapon the inmate can use to

strike and injure them. It is for this reason that they attempt to control the inmate’s head and keep

him facing forward. Forcing the inmate to walk backwards is also a way of keeping an unruly

inmate off-balance, maintaining control, and preventing the inmate from causing harm. It also

allows the guard to bear the inmate’s weight more easily if he utilizes “dead weight tactics” by

refusing to walk and lowering his center of gravity. These are tactics described in the POSC.

       As they proceeded with the escort, Johnson utilized dead weight tactics and refused to

walk, which made it difficult for them to escort him to RHU. Id. ¶ 22. Sanchez ordered the

escorting officers to “stabilize him against the fence” and wait for a restraint chair. Id. ¶ 23.

Defendant Gould brought the restraint chair to the fence where Johnson was stabilized, and

Defendants Umentum and Kobza came to assist in placing Johnson in the restraint chair. Id. ¶ 26.

Olson was then relieved of his duties and left the area. Id. Johnson resisted the efforts to place

him in the restraint chair. Id. ¶ 27. In order to gain compliance, Sanchez removed his taser and




                                                 5

        Case 2:18-cv-01122-WCG Filed 12/29/20 Page 5 of 17 Document 49
placed it on Johnson’s left shoulder. Id. ¶ 28. Johnson then complied and was secured in the chair

without Sanchez using his taser. Id. Johnson was then escorted to RHU. Id. ¶ 30.

   D. The Strip Search

       A strip search is a search in which the inmate is required to remove all clothing to allow

examination of the clothing and body, including a visual examination of body cavities. Strip

searches are conducted in a clean and private place by at least two staff, one of which is of the

same sex. Strip searches are considered critical to the security of a correctional institution. They

are a means to identify and confiscate contraband possessed by inmates, prevent contraband from

entering the prison or being moved from one location to another, and to identify articles used to

assault a correctional officer or another inmate, or to engage in self-harm.

       When an inmate refuses to cooperate with a strip search, staff conduct a staff-assisted strip

search instead of following the normal procedure. A staff-assisted strip search is conducted while

the inmate remains restrained and two officers maintain hands-on control of the inmate by holding

onto his arms. A third officer then cuts off the inmate’s clothes and then the search is conducted.

Id. ¶¶ 31–35. The staff member conducting the search visually inspects the inmate’s body from

top to bottom, “including checking under the inmate’s armpits, under his testicles, between his

buttocks, and the bottoms of his feet.” Id. ¶ 35. A two-finger bladed technique is used, and gloves

are worn. While the officer must physically touch an inmate’s testicles and buttocks, the contact

is brief. Id. During the search, the officer explains what he is doing. Id.

       When they arrived at RHU, Sanchez asked Johnson if he would comply with a strip search.

Johnson responded with an expletive and refused to give a direct answer. After several attempt to

elicit a direct response, Sanchez took Johnson’s response as a refusal to cooperate. Sanchez then

ordered Gould to conduct a staff-assisted strip search. Id. ¶ 40. Sanchez told Kobza to video the



                                                 6

        Case 2:18-cv-01122-WCG Filed 12/29/20 Page 6 of 17 Document 49
search and had Rosenthal put Johnson in leg-restraints. Id. ¶ 41–42. At that point, Johnson refused

to stand and “employed dead weight tactics.” Id. ¶ 41. Johnson was also shouting verbal assaults

and physically resisting attempts to restrain him, so Miller secured Johnson’s right arm and

Umentum secured his left arm using compliance holds. Id. ¶ 42. Johnson then complied and stood

up, so Miller and Umentum released their compliance holds. Id. Johnson then began to move his

head, twist his body, and lift his feet, so after several warnings, Rosenthal placed his hands on

Johnson’s head. Id. ¶ 44.

       Johnson was then secured to the strip cell door and Gould began his search, removing

Johnson’s clothes with the Dura-Shears. Id. ¶ 46. Gould did not cut Johnson’s braces or

compression socks; instead staff assisted Johnson to his knees and removed them. Id. ¶ 47. Gould

then searched Johnson while Rosenthal verbalized each step of the process. Id. ¶ 48. Using the

bladed hand technique described above, Gould searched Johnson’s feet, armpits, mouth, hair,

genitals, and buttocks. Id. Gould did not find any contraband. Id. Johnson was then wrapped in a

privacy wrap. Id. ¶ 54.

       At that point, Johnson began swinging his leg back-and-forth. Id. ¶ 56. Sanchez told

Johnson several times to stop swinging his leg, and when he did not comply, Sanchez took out his

taser, placing it on Johnson’s shoulder blade. Id. ¶ 57. Once Johnson calmed down, Sanchez put

the taser away without deploying it. Id. ¶ 58.

       Nurse York (not a defendant) then arrived to examine Johnson. Id. ¶ 60. She cleaned and

bandaged the cuts on Johnson’s knees that he sustained during the escort to RHU. Id. She also

took his vitals. Id. Once Nurse York medically cleared Johnson, Sanchez directed Rosenthal to

remove the tether strap restraining Johnson to the door and escort him to a cell in controlled status

because Johnson continued to be verbally combative. Id. ¶¶ 63–64. While the officers were



                                                 7

        Case 2:18-cv-01122-WCG Filed 12/29/20 Page 7 of 17 Document 49
escorting Johnson, he refused to walk, again becoming dead weight. Id. ¶ 66. Sanchez unholstered

his taser and put it on Johnson’s left shoulder to gain compliance. Id. Rosenthal then secured

Johnson’s head and the officers turned to walk backwards towards control-status cell A222. Id.

¶ 67. Once the officers got to the cell, they removed Johnson’s restraints and privacy wrap, giving

him only a security mat, and secured him in the cell without incident. Id. ¶¶ 64, 69–70. Sanchez

states it was in his discretion to limit property and put Johnson in controlled status because of his

disruptive behavior. Id. ¶ 64. Sanchez told Johnson that “his actions would dictate how long he

would remain in controlled status and the property he would receive.” Id. ¶ 71. Defendants state

that “at a later time,” though they do not specify when, Johnson was given a security kilt. Id.

        Johnson does not address much of what happened after the strip search concluded. He

states that when moving him to the controlled-status cell, he was put in a choke hold. Dkt. No. 46

at 7. He then states that he was left in the cell naked without a mattress, linens, or toilet paper for

24 hours. Id. at 3.

    E. Video

        The court also has the benefit of the video that Defendant Kobaz recorded. Dkt. No. 36-4.

The video has audio. It begins showing Johnson in a restraint chair and Defendants’ efforts to

remove him. Id. at 0:01–1:10. The officers ask Johnson about a strip search and Johnson does not

answer. Id. It also shows that Johnson was agitated and yelling and resisting officer commands

while the officers were repeatedly telling him to relax and asking him to put his legs down. Id. at

1:10–1:55. Johnson can be heard complaining about his arm being restrained and informing the

officers that he is blind and cannot see. Id. 2:00–2:30. The officers then calmly explain to Johnson

that they will be cutting off his clothes, and Johnson continues to verbally resist and is

argumentative, taking issue with being brought to RHU. Id. 2:50–7:20. As they remove his clothes



                                                  8

         Case 2:18-cv-01122-WCG Filed 12/29/20 Page 8 of 17 Document 49
and braces, the video shows Johnson attempting to physically resist as well, informing the officers

that he can take his own braces off. Id. Johnson also tells them he is bleeding. Id.

       The officers then announce the strip search. Id. at 9:04. While the view of Johnson is

partially obscured, an officer wearing a dark hat, presumably Defendant Gould, quickly runs his

hands over Johnson’s body. Id. at 9:04–10:09. The whole search appears to last approximately

one minute, and an officer is narrating the search the entire time. Id. While Sanchez does appear

to have his taser out, at no point does he deploy it. Id. And even though the search does not take

place inside the strip cell, several officers are surrounding Johnson, shielding his body. Id. During

the search, there do not appear to be any females present. Id. After the search, and after Johnson

is given the privacy wrap, Nurse York, who is a female, examines him. Id. 10:35–17:45. The

video shows her dressing Johnson’s wounds on his knees and checking his vitals. Id.

       The video also shows the officers escorting Johnson to the controlled-status cell. Id. 17:46–

19:20. Johnson does appear to be using what Defendants termed “dead weight” tactics, but he is

also complaining that his legs hurt and that is why he cannot properly walk. Id. He is agitated and

yelling when the officers are shown to restrain his head and move him into a backwards walking

position. Id. The officers remain calm the entire time and cautiously move Johnson up the stairs

into the cell unit. Id. At no time is Johnson struck or threatened. The video shows Johnson placed

in Cell A222 without incident. Id.

                                      LEGAL STANDARD

       Summary judgment is appropriate when the moving party shows that there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). “Material facts” are those under the applicable substantive law that “might

affect the outcome of the suit.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A



                                                 9

        Case 2:18-cv-01122-WCG Filed 12/29/20 Page 9 of 17 Document 49
dispute over a “material fact” is “genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. All reasonable inferences are construed in favor of

the nonmoving party. Foley v. City of Lafayette, 359 F.3d 925, 928 (7th Cir. 2004). The party

opposing the motion for summary judgment must “submit evidentiary materials that set forth

specific facts showing that there is a genuine issue for trial.” Siegel v. Shell Oil Co., 612 F.3d 932,

937 (7th Cir. 2010) (citations omitted). “The nonmoving party must do more than simply show

that there is some metaphysical doubt as to the material facts.” Id. Summary judgment is properly

entered against a party “who fails to make a showing sufficient to establish the existence of an

element essential to the party’s case, and on which that party will bear the burden of proof at trial.”

Parent v. Home Depot U.S.A., Inc., 694 F.3d 919, 922 (7th Cir. 2012) (internal quotations omitted).

                                            ANALYSIS

   A. Eighth Amendment Excessive Force Claim Against Sanchez, Olson, Miller,
      Rosenthal, Umentum, and Kobza

       Under the Eighth Amendment, correctional officers violate an inmate’s constitutional

rights “when they use force ‘maliciously and sadistically for the very purpose of causing harm,’

but not when they apply it in good faith to maintain or restore discipline.” Jackson v. Angus, 808

F. App’x 378, 382 (7th Cir. 2020) (quoting Hudson v. McMillian, 503 U.S. 1, 6 (1992)). “Whether

a guard applies force in good faith to resolve a disturbance or, rather, maliciously with intent to

cause harm, turns on factors including the threat reasonably perceived by the guard, the need for

and the amount of force used, and the injury suffered by the prisoner.” Boyd v. Pollard, 621 F.

App’x 352, 355 (7th Cir. 2015).

       Johnson claims there are three times where Defendants Sanchez, Olson, Miller, Rosenthal,

Umentum, and Kobza violated his constitutional rights by using excessive force during the course

of escorting him to RHU. First, he asserts he was put in a headlock, he was dragged to a fence on

                                                  10

        Case 2:18-cv-01122-WCG Filed 12/29/20 Page 10 of 17 Document 49
the way to RHU where Miller and Olson secured his arms, and Sanchez ordered an officer to place

him in a headlock and jam his face up against the fence while Sanchez placed a taser on his

shoulder blades. Johnson then alleges they dragged him the rest of the way to RHU, causing his

knees to bleed. Second, Johnson states Defendants, though he does not specify which ones, forced

him up against the door of the strip-search cell and placed him in another head lock. Third, after

the strip search, Johnson alleges Defendants put him in a choke hold and dragged him to cell A222

in RHU. As noted above, however, Johnson offers no admissible evidence supporting his claims

and they are refuted by the declarations and proposed findings of fact submitted by Defendants.

This alone is enough to establish Defendants’ right to summary judgment on each of Johnson’s

claims.

          In addition, the court has the benefit of video evidence for the second and third instances,

though the first instance was not caught on camera. The video demonstrates that, during the second

and third instances, Defendants did not use excessive force against Johnson. The controlled force

they used was applied in good faith to gain Johnson’s compliance. The video shows Johnson was

agitated during these events, resisting commands, arguing with Defendants, and calling them

names. It also shows he was physically resisting the restraints, requiring Defendants to stabilize

him, his head in particular. Additionally, Defendants’ demeanors were calm, cool, and collected,

and while Sanchez did remove his taser and place it on Johnson, the video shows he never deployed

it. The restraint holds, what Johnson characterizes as head locks and choke holds, do not appear

to be egregious or executed in a malicious or sadistic manner, but seem necessary given Johnson’s

attempts to physically resist restraint. Also, while Johnson states he was tased, the video shows

no evidence of a taser being deployed. As such, the video blatantly contradicts Johnson’s version

of events for the second and third alleged instances of excessive force and dispels any notion that



                                                  11

          Case 2:18-cv-01122-WCG Filed 12/29/20 Page 11 of 17 Document 49
Defendants used excessive force in these two instances. See Scott v. Harris, 550 U.S. 372, 378

(2007) (“When opposing parties tell two different stories, one of which is blatantly contradicted

by the record, so that no reasonable jury could believe it, a court should not adopt that version of

the facts for purposes of ruling on summary judgment.”).

       The first instance of excessive force—when Defendants stopped at the fence on the way to

RHU—was not caught on camera; however, where a factfinder has video showing a prison

official’s conduct was proper for part of an incident, the factfinder can reasonably infer that the

prison official’s conduct was proper for the entire incident. Boyd, 621 F. App’x at 355–56. The

circumstances in Boyd are analogous to the circumstances at issue here. The plaintiff in Boyd

contended that a guard body slammed him and choked him, leaving him unconscious and bleeding

profusely from his head. Id. at 353–54. The guard maintained that the plaintiff was physically

resisting a cell extraction and used the amount of force necessary to gain the plaintiff’s compliance.

Id. at 354. The video in that case did not show the plaintiff’s and the guard’s entire interaction,

but the Seventh Circuit concluded that, because the video demonstrated the guards’ professional

behavior for part of the interaction and because the plaintiff only sustained minor injuries, “no

juror who viewed the video could reasonably conclude . . . that the guards, when outside the

camera’s view, attacked [the plaintiff].” Id. at 356.

       Similarly, the video at issue here shows that Defendants acted in a professional manner,

using only the force necessary to gain Johnson’s compliance. They even had a nurse come to the

scene, bandage his knees, and check his vitals before placing him in a cell. Accordingly, a

factfinder can reasonably infer that Defendants had acted just as professionally and with as much

restraint prior to being filmed. Also, while the video does not show the initial escort to the strip-

search cell, it does contain elements that corroborate Defendants’ story and blatantly contradict



                                                 12

        Case 2:18-cv-01122-WCG Filed 12/29/20 Page 12 of 17 Document 49
Johnson’s version of events. The video clearly shows Johnson in a restraint chair when he arrived

at the strip-search cell, contrary to Johnson’s assertion that, after he was pressed up against the

fence, he was then dragged to RHU. Even without relying on the video, taking the facts in a light

most favorable to Johnson, the force Defendants allegedly used in this first instance was not

malicious and sadistic and, at best, Defendants roughed Johnson up a little while escorting him to

RHU. This does not rise to the level of a constitutional violation. See Guitron v. Paul, 675 F.3d

1044, 1046 (7th Cir. 2012) (“Custodians must be able to handle, sometimes manhandle, their

charges, if a building crammed with disgruntled people who disdain authority . . . is to be

manageable.”). Summary judgment is granted in favor of Defendants on this excessive force

claim.

   B. Eighth Amendment Excessive Force (Sexual Assault) Claim Against Gould

         Johnson was also allowed to proceed on an Eighth Amendment claim of sexual abuse

solely against Defendant Gould for the manner in which he conducted his strip search of Johnson.

“The Eighth Amendment prohibition on cruel and unusual punishment bars prison authorities from

unnecessarily and wantonly inflicting pain on inmates.” Rivera v. Drake, 497 F. App’x 635, 637

(7th Cir. 2012). Specifically, “[i]n the context of searches of prisoners, only searches that are

maliciously motivated, unrelated to institutional security, and lack a legitimate penological

justification violate the Eighth Amendment.” Id. This includes a prison official “performing some

action that is ‘intended to humiliate the victim or gratify the assailant’s sexual desires.’” Gillis v.

Pollard, 554 F. App’x 502, 505 (7th Cir. 2014) (quoting Washington v. Hively, 695 F.3d 1044,

1046 (7th Cir. 2012)).

         Johnson alleges that Gould “fondled his testicles” but other than this assertion, there is

nothing in the record demonstrating that Gould touched Johnson to humiliate him or gratify some



                                                  13

         Case 2:18-cv-01122-WCG Filed 12/29/20 Page 13 of 17 Document 49
sexual desire. Critically, Johnson has offered no evidentiary support, either by affidavit or by

sworn declaration, supporting his allegation. Absent such support at the summary judgment stage,

his claim fails. See Spring v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008) (noting “summary

judgment is the put up or shut up moment in a lawsuit, when a party must show what evidence it

has that would convince a trier of fact to accept its version of the events”).

       Johnson points to the search procedures as evidence that Gould violated his rights, but he

does not explain how Gould violated the search procedures. Because he did not voluntarily

comply, a staff-assisted strip search was conducted, requiring additional staff. Further, the video

demonstrates the search was perfunctory, lasted less than a minute, with contact near Johnson’s

private areas lasting mere seconds. Based on the record, no reasonable factfinder could conclude

that Gould conducted the search in any manner other than to carry out a required staff-assisted

strip search before admitting Johnson into RHU.

       Johnson also asserts that the strip search violated his constitutional rights because it was

conducted out in the open and in front of both males and females. The video flatly contradicts

Johnson’s version of events. While it is true that Johnson was not searched inside the cell, he had

several officers shielding his body from view. Additionally, there do not appear to be any females

present while he is naked. Johnson argues that a still photo from the video shows a female present,

but this appears to be Nurse York examining him, which took place after the search ended and

Johnson was covered by a privacy wrap. However, even if there were, “the strip search of a male

prisoner in front of female officers, if conducted for a legitimate penological purpose, would fail

to rise to the level of an Eighth Amendment violation.” Calhoun v. DeTella, 319 F.3d 936, 939

(7th Cir. 2003). No reasonable factfinder could conclude that the strip search was not conducted




                                                 14

        Case 2:18-cv-01122-WCG Filed 12/29/20 Page 14 of 17 Document 49
for a legitimate penological purpose. Thus, summary judgment will be granted in favor of Gould

on this claim as well.

    C. Conditions of Confinement

          In his brief in opposition to Defendants’ motion for summary judgment, Johnson argues

that Defendants also violated his Eighth Amendment rights when they were deliberately indifferent

to his mental health needs and when they left him naked in a cell without bedding or toilet paper

for 24 hours. Dkt. No. 46 at 3. The magistrate judge who screened Johnson’s complaint did not

identify these as separate claims (Dkt. No. 13), and Defendants have therefore not addressed them.

The complaint does not allege a denial of mental health care, so there is no reason to address

Johnson’s argument in his brief on that issue. No such claim was stated. But the complaint does

allege that, after the strip search was completed, Johnson was placed “in a cell with no mattress,

linen covers, no toilet paper, [where] he layed [sic] naked on a concrete slab for 24 hrs.” Dkt. No.

1 at 4.

          In Buford v. Sutten, the court held that forcing an inmate to sleep naked on the floor for

more than 24 hours did not constitute cruel and unusual punishment. No. 04-C-959-C, 2005 WL

756092, at *8 (W.D. Wis. Mar. 29, 2005). In so holding, the court noted that there was no

allegation that the cell lacked heat or was unsanitary. “Given the short period of time petitioner

has alleged he was left without clothes,” the court concluded, “I cannot infer that respondent

Kingston or his staff put petitioner’s health or safety at risk.” Id. The same court likewise held in

Aney v. Gilberg that the allegation that an inmate was placed in his cell naked for twelve hours did

not state a claim under the Eighth Amendment. No. 20-C-131-C, 2002 WL 32340878, at *1 (W.D.

Wis. Apr. 22, 2002). Here, too, there is no allegation that Johnson suffered more than the




                                                 15

          Case 2:18-cv-01122-WCG Filed 12/29/20 Page 15 of 17 Document 49
discomfort of sleeping on a hard surface. Such temporary discomfort, without more, is insufficient

to state a claim.

        It should be noted, however, that in Gillis v. Litscher, the Seventh Circuit held that a

Behavior Modification Plan (BMP), stage one of which involved placing the inmate naked in his

cell for a minimum period of three days with no bedding or other property and only nominal access

to toilet paper, may amount to an Eighth Amendment violation if it is shown that, in imposing such

conditions, the defendants “acted with disregard of the substantial risk of serious harm to [the

inmate].” 468 F.3d 488, 494 (7th Cir. 2006). Although Johnson alleges he was left naked in his

cell for only 24 hours, the conditions described are somewhat similar to those described in Gillis.

        The Eighth Amendment protects more than an inmate’s physical health and safety. It also

protects his dignity as a human being. Trop v. Dulles, 356 U.S. 86, 100 (1958) (“The basic concept

underlying the Eighth Amendment is nothing less than the dignity of man.”); Hope v. Pelzer, 536

U.S. 730, 738 (2002) (“The use of the hitching post under these circumstances violated the ‘basic

concept underlying the Eighth Amendment[, which] is nothing less than the dignity of man.’”)

(quoting Trop, 356 U.S. at 100). Forced nudity can degrade and humiliate a prisoner and denying

him toilet paper to clean himself off only adds to the degradation, though here there is no allegation

that Johnson ever requested toilet paper.

        To be sure, there are reasons for taking away an inmate’s clothes, such as when he

repeatedly destroys them or there is reason to believe he might harm himself by fashioning them

into a noose. Defendants contend here that Johnson was agitated when they placed him in his cell,

but there is no suggestion that he was suicidal. It appears instead that he may have been agitated

at least in part because his clothes were taken away. One does not need a degree in psychology to

realize that a person’s behavior is usually responsive to the way in which he is treated. Civilized



                                                 16

        Case 2:18-cv-01122-WCG Filed 12/29/20 Page 16 of 17 Document 49
or humane treatment encourages civilized or humane behavior. By the same token, a person who

is unnecessarily treated as less than human frequently acts accordingly.

       Defendants have offered no reason for denying Johnson clothing once the strip search was

completed or why he was not given toilet paper. Of course, they can hardly be faulted for such

failure since the screening order did not identify a conditions-of-confinement claim to which a

response was required and Johnson’s complaint contains only a bare allegation that has been found

insufficient to state a claim. But this is not to say that treating an inmate in this way does not raise

serious concerns. The Department of Corrections should carefully consider whether the kind of

forced nakedness described in this case serves any penological purpose. Too often, it appears it

does not. See, e.g., Gruenberg v. Gempeler, 740 F. Supp. 2d 1018, 1023 (E.D. Wis. 2010)

(questioning why restrained inmate was left naked and uncovered). Where it is not necessary, it

may subvert the very purposes prison is intended to serve, even if it does not amount to cruel and

unusual punishment.

                                          CONCLUSION

       In any event, for the reasons set forth above, Defendants’ motion for summary judgment

(Dkt. No. 34) is GRANTED. The case is dismissed, and the Clerk is directed to enter judgment

accordingly.

       SO ORDERED at Green Bay, Wisconsin this 29th day of December, 2020.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach
                                                       United States District Judge




                                                  17

        Case 2:18-cv-01122-WCG Filed 12/29/20 Page 17 of 17 Document 49
